Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 28 August 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Aug. 28. 1791.

I have just now recieved your two favors of the 22d. with the information, always welcome to me, of the health of our family. Mr. Derieux’s letters will go by a vessel which sails on Saturday next, consequently before his power of Attorney arrives, nor can I leave any directions to forward it, as the letter inclosing it cannot be described to the chief clerk of the office so as to authorize him to open it. Of course it will come back again to me at Monticello, for which place I set out on the 3d. of the month. I am to meet the Commissioners of the public buildings at George town on the 8th. and may possibly be at Mr. Madison’s in Orange the 11th. I should be very glad if a pair of good steady waggon horses could be sent  to me there on that day, as the road from thence is very hilly, my horses will be jaded and I shall there drop the horse of my companion Mr. Madison which will help us on so far. The doubt is whether you may recieve this in time, tho I hope you will.—The papers will convey to you the event of the king of France’s attempt to escape.—I have a letter for Mr. Derieux, but I think it safer to reserve and take it with me. Kiss the girls for me and assure of my love. Your’s Dear Sir affectionately,

Th: Jefferson

